DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/03/2020. 
In the filed response, claims 1, 3, 5, 7, 9, 12, 14, 15, and 17 have been amended, where claims 1, 5, 9, 12, 15, and 17 are independent claims. Further, claims 16 and 18 have been cancelled and new claims 19-22 have been added.
Accordingly, Claims 1-15, 17, and 19-22 have been examined and are pending. This Action is made FINAL.


	Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.	Applicant’s arguments (see e.g., pg. 15 of remarks) pertaining to prior art Todorovic are acknowledged with respect to Todorovic not explicitly teaching the amended limitation “the switching mode being indicated dependent on a viewport of a user viewing the presentation” (emphasis added) as recited for e.g. in claim 1.  Examiner agrees Todorovic’s video content switching does not depend on a user’s viewport and for this reason the Examiner introduces new prior art addressed below in light of the amendments. With regards to Applicant’s other arguments in relation to the different playback scenarios (pg. 15-16 of remarks) that Todorovic is alleged to not teach, the Examiner respectfully points out that these scenarios are not specifically claimed. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., continuing or pausing the playback of the overlay when the user is not watching the overlay) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
3.	In light of Applicant’s arguments and amendments as filed, prior art Di et al. is introduced (US 2019/0230388 A1 with reference to PCT/CN2017/086548), hereinafter referred to as Di, which is an analogous art in the same or similar field of endeavor. Note the above PCT document (see WO 2018/058993 A1 in PTO 892 with English translation provided) also discloses the same Figures (1-16) as well as the same referenced MPD syntax samples and Tables as found in US 2019/0230388 A1. The Examiner therefore respectfully submits that all references to the Figures, MPD syntax samples, and Tables in Di (US 2019/0230388 A1) have corresponding support in WO 2018/058993 A1.  In light of Applicant’s request to cite the priority documentation (see pg. 13 of remarks), the Examiner includes corresponding references to Di’s PCT document in the office action below. 
4.	Di’s teachings relate to processing video data so that the switching efficiency of media data segments and therefore the user’s experience of watching video can be improved (see e.g., para 0049). With Di’s rapid switching it can be ensured that a new viewport with a video image having relatively high quality is presented to the user such that any discomfort the user may feel due to latency is avoided (see e.g., para 0275). The Examiner respectfully submits that Di’s switching capability is shown to be dependent on a user’s viewport or field of view (FOV). See for e.g., para 0311. For example, Di via Fig. 12 illustrates a change in a spatial object presented in a VR video corresponding to a viewport change of the user watching the video. Here, a first viewport (current) stream corresponds with a first viewport of the user. If the client detects a change in the user’s FOV, the client can rapidly switch from a stream to a switching stream to 
5.	Regarding the amended limitation of claim 1,“wherein the first visual media component or the second visual media component corresponds to an overlay of their respective content over the presentation” the Examiner notes Di does not explicitly address overlaying media content as claimed. The closest example of this can be found for e.g., in Fig. 12 and para 0270-0271 where an original viewport and switched viewports are shown together which can be construed as overlaid media content. For this reason prior art He et al. US 2019/0158815 A1 (with reference to PCT/US2017/034770  (WO2017205794 A1) as well as Prov. Application no. 62/342,158 – PTO 892), hereinafter referred to as He which is also the same or similar field of endeavor, is brought in to teach this feature. See For e.g., Figs. 13A-B and 14 which depict overlays of streamed video based on their viewports. Please note document WO2017205794 A1 discloses all of Figs. 1-23 and Tables 1-19 found in US 2019/0158815 A1. Similar to Di, the Examiner also includes corresponding references to He’s PCT document in the office action below. The Examiner respectfully submits that for the foregoing reasons, which are elaborated on below, new prior art Di and He when combined disclose the collective features of the instant claims given their broadest reasonable interpretation (BRI).
6.	Examiner acknowledges Applicant’s amendments to the specification and drawings (Figs. 4 and 6) and withdraws the corresponding objections that were previously raised in the last office action.

8.	Examiner also acknowledges Applicant’s amendments in response to the claim rejection under 35 U.S.C. 101 raised in the last office action. Accordingly, the rejection is withdrawn.
9.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
10.	In light of the foregoing, Claims 1-15, 17, and 19-22 have been examined and are pending.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Di et al. (US 2019/0230388 A1 with reference to PCT/CN2017/086548 (WO 2018/058993 A1)  – PTO 892), in view of He et al. (US 2019/0158815 A1 with reference to PCT/US2017/034770 (WO 2017/205794 A1 ) – PTO 892), hereinafter referred to as Di and He, respectively. Corresponding support in WO 2018/058993 A1 and WO 2017/205794 A1 are hereinafter referred to as 993 and 794, respectively.
Regarding claim 1, In the context of content switching, Di discloses “A method, comprising: generating a bitstream defining a presentation, the presentation comprising an omnidirectional visual media content [See Di para 0014 (see 0013-0014 of 993). Also see para 0026 (see 0030 of 993)and Fig. 7 (also Fig. 7 of 993) with respect to a 360-degree viewport range for viewing spatial objects corresponding to all FOV within said range. Note He below also provides relevant support] and a first visual media component [Di reveals a 1st representation of a video (abstract). Also see Figs. 4-5 of Di (also Figs. 4-5 of 993) with respect to multiple video representations (i.e., a 1st). He (below) similarly discloses this same feature] and a second visual media component [Same citations above from Di regarding multiple video representations (e.g., Figs. 4-5 depict a 2nd representation). Also refer to He’s teachings above for similar support.]; indicating in the bitstream a first presentation timeline associated with the first visual media component [Reference media presentation description (MPD) in Fig. 2 (also Fig. 2 of 993) where corresponding sequence of periods associated with the different media representations are shown. Also reference the presentation timelines of segments of the different media representations in Figs. 10-11 (also Figs. 10-11 of 993)]; indicating in the bitstream a second presentation timeline associated with the second visual media component [same citations as above for each media representation (e.g., 2nd, 3rd, etc.).]; indicating in the bitstream a switching mode to the second presentation timeline associated with the second visual media component [See Di’s switching point information (e.g., flag) for switching between segments of video representations, e.g. para 0101-0105 (see e.g. 0076-0079 of 993).  Di further describes switching point information in the disclosed syntax of the MPD between a viewport stream and a switching stream e.g., para 0303-0309 (e.g., para 0111-0116 and 0360-0361of 993). Also note methodology employed as per Fig. 8 (also Fig. 8 of 993)]; the switching mode being indicated dependent on a viewport of a user viewing the presentation [Di’s switching operation is shown to be dependent on a user’s viewport/FOV as noted for example in the attribute @FovType, e.g., para 0033-0034 (e.g., para 0040 of 993. Also refer to Table 2 in the untranslated 993 document) in the MPD. Di also reveals ‘FovGroup’ (e.g., para 0049) for switching between segments (see e.g., para 0101-0102 in 993)] and indicating in the bitstream, that the switching mode is with respect to the [Di’s switching point information flag if equal to one for example signifies the client can switch from a current segment of a video representation, i.e., the switch is relative to a 1st presentation (e.g., para 0101-0105). See e.g., para 0127, 0145 of 993.] wherein the first visual media component or the second visual media component corresponds to an overlay of their respective content over the presentation. [See for e.g., Fig. 12 (same Fig. in 993) and para 0270-0271 of Di (e.g., para 0312-0313 of 993) where an original viewport and switched viewports are shown together which can be construed as overlaid media content. For more explicit support, see He below]
Although Di discloses the foregoing elements, Di is not explicit with respect to overlaying switched media content as per the amended limitation “wherein the first visual media component or the second visual media component corresponds to an overlay of their respective content over the presentation”
He on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See He Figs. 13A-B along with Fig. 14 (same Figs. in 794) and corresponding text depicting different overlays of video representations (e.g., para 0012, 0050, 0053, 0055) based on viewport changes for 360 degree video (para 0004-0005, 0010). Also note the presentation timelines of He (Fig. 4 and para 0055). Same Fig. 4 in 794.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content switching system disclosed by Di to add the teachings of He as above to provide viewport adaptive 360 degree video delivery using a layer-based viewport overlay (para 0004) for enabling efficient streaming of 360 degree video (para 0069 and 0113).
Regarding claim 2, Di and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Di discloses presentation timelines of switched media representations (Fig. 2), Di does not explicitly teach “further comprising indicating in the bitstream a master presentation timeline or an indication to create a player presentation timeline; and indicating in the bitstream, that the switching mode is with respect to the first presentation timeline or to the second presentation timeline or to the master presentation timeline or the player presentation timeline.”  See He below for corresponding support. However, Di does disclose “…and indicating in the bitstream, that the switching mode is with respect to the first presentation timeline or to the second presentation timeline or to the master presentation timeline or the player presentation timeline.”  [Given the BRI of the foregoing limitation, see Di’s switching point information (e.g., flag) as noted in claim 1 above (e.g., para 0101-0105 and para 0303-0309) relative to the timelines depicted in Figs. 10-11 (same Figs. in 993) for example. Also reference support in 993 in claim 1]
He on the other hand from the same or similar field of endeavor discloses the foregoing limitation, i.e., “further comprising indicating in the bitstream a master presentation timeline or an indication to create a player presentation timeline [See Fig. 8 and para 0067 (same Fig 8 in 794 and associated text) where a user may pan between viewports of a 360 degree video, thus giving the user playback control. See corresponding presentation timeline as illustrated. Also refer to para 0055-0056 (same in 794) regarding the media presentation timeline and how the client can play content according to said timeline]; and indicating in the bitstream, that the switching mode is with respect to the first presentation timeline or to the second presentation timeline or to the master presentation timeline or the player presentation timeline.” [See He’s viewport relationship description (VRD) as per para 0074-0076 (para 0075-0076 of 794). Media presentation durations are indicated in the example MPD provided in Tables 7 and 8 (same tables in 794)]. 
The motivation for combining Di and He has been discussed in connection with claim 1, above. 
Regarding claim 3,  Di and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Di  further teaches “further comprising indicating in the bitstream a retrieval mechanism of the second visual media component.”  [Given the BRI of the foregoing limitation, see Di’s Fig. 8 (same Fig. 8 in 993) where based on the flag information and switching instruction information, a current playing moment of video and a target representation segment is obtained, i.e., is retrieved]
Regarding claim 4,  Di and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Di  further teaches “further comprising including information on the switching mode into a container format.” [As to a container format for switching instruction information, See Di’s use of the DASH standard (e.g., Fig. 1 and para 0005-0011) which according to the instant application (pg. 14 of filed specification) is an example of a container file format. Also see Di e.g. para 0198-0200 which references a box. Also refer to e.g., para 0005-0011 and 0274 of 993 for DASH standard and box teachings (e.g., para 0100 of 993]
Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794).
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794). As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to watch the video for playing without feeling discomfort (para 0244 and 0276 of 993). Also see He para 0055 for support.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794).
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software required for implementing the claimed functions, see for e.g., Di Fig. 1 and para 0375 (e.g., para 0427 of 993). Also see He para 0138-0144 for similar support (e.g., para 0167 of 794).  As to performing video coding, see for e.g., para 0266 of Di, where viewport stream information corresponding to viewport streams can be decoded for seamless content switching (e.g., para 0318-0319 of 993) that allows a user to .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di, in view of He, and in further view of Haritaoglu et al. (US 2017/0332117 A1), hereinafter referred to as Haritaoglu.
Regarding claim 19,  Di and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Di further discloses “further comprising selecting the switching mode to the second presentation timeline from among either: switching seamlessly; switching to a zeroth time; switching to an offset time; or switching to a nearest random-access point.”  [Given the ‘or condition’, Di para 0058 for example shows a switching point information flag = 1, indicates switching from a current segment. Else if = 0, the switch cannot be made seamlessly. Therefore for the flag = 1 condition, a seamless switch is implied. Also see ‘seamless switching’ per para 0243. Reference e.g., para 0127 in 993]  
Although Di reveals seamless switching of video content (He does not), Haritaoglu from the same or similar field of endeavor is brought in for added support for “switching seamlessly” to the second presentation timeline. [See para 0070 where playback of a video signal may seamlessly switch between spatially enhanced video streams (e.g., between a 1st and 2nd stream) based on a direction signal indicating the viewer has changed the desired direction of the field of view (FOV)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content switching system disclosed by Di and He to add the teachings of Haritaoglu as above to provide spatial enhanced adaptive bitrate live 
Regarding claim 20,  Di and He teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Di further discloses “where the container format [Reference the DASH standard and media presentation description (MPD) in Di as per citations given in claim 4] comprises an indication [See e.g., para 0246 with respect to flag information in the MPD which identifies the switching (para 0075-0076 and 0100 in 993)] that the switching mode corresponds to either: switching seamlessly; 10S.N.: 16/731,610 Art Unit: 2486switching to a zeroth time; switching to an offset time; or switching to a nearest random-access point.  [Given the ‘or condition’, Di para 0058 for example shows the switching point information flag = 1, indicates switching from a current segment. Else if = 0, the switch cannot be made seamlessly. Therefore for the flag = 1 condition, a seamless switch is implied. Also see ‘seamless switching’ per para 0243. Reference e.g., para 0127 in 993]  
Although Di reveals seamless switching of video content (He does not), Haritaoglu from the same or similar field of endeavor is brought in for added support for “switching seamlessly” to the second presentation timeline. [See para 0070 where playback of a video signal may seamlessly switch between spatially enhanced video streams (e.g., between a 1st and 2nd stream) based on a direction signal indicating the viewer has changed the desired direction of the field of view (FOV)]
The motivation for combining Di, He, and Haritaoglu has been discussed in connection with claim 19, above. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Di, in view of He, and in further view of Chen et al. (US 2019/0306519 A1 with reference to Prov. Application no. 62/680,657), hereinafter referred to as Chen.
Regarding claim 21,  Di and He teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Di and He however do not further disclose “further comprising: indicating in the bitstream, that the overlay comprises a value corresponding to a level of transparency of the omnidirectional visual media content relative to the overlay; where the value corresponding to the level of transparency of the omnidirectional visual media content relative to the overlay is given between a range of possible values of the level.”  Chen on the other hand from the same or similar field of endeavor discloses “further comprising: indicating in the bitstream [See syntax element ‘overlay region opacity’ in para 0096 for specifying immersive media overlays in 360 degree view media. Prov. Application support provided on pgs. 2-3], that the overlay comprises a value corresponding to a level of transparency of the omnidirectional visual media content relative to the overlay [level of transparency or opacity can be applied for the overlay as an integral value ranging from 0 to 100]; where the value corresponding to the level of transparency of the omnidirectional visual media content relative to the overlay is given between a range of possible values of the level.” [possible level values span a range from 0 to 100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content switching system disclosed by Di and He to add the teachings of Chen as above to provide a means for signaling overlay compositions including corresponding metadata for associating the overlays with VR media content such that 3D spherical content delivery to an end user can be made more efficient (e.g., para 0048).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Di, in view of He, and in further view of Gupta et al. (US 7,302,490 B1), hereinafter referred to as Gupta.
Regarding claim 22,  Di and He teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Di and He however do not further disclose “where the switching mode with respect to the first presentation timeline or to the second presentation timeline is given independent of the master presentation timeline.” Gupta on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See claim 1 in Gupta where a presentation timeline of a timeline altered media stream (Fig. 4) is independent of a delivery time for when the data is to be delivered to a rendering client. Gupta’s delivery time is construed to be analogous to the master presentation timeline]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the video content switching system disclosed by Di and He to add the teachings of Gupta as above for providing a composite media stream composed of individual media streams of different types (e.g., video, audio, etc.) having their own timelines so as to enable a coordinated multimedia presentation (e.g., col. 3 lines 40-63).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486